 1
 2
 3
 4
 5
 6
 7
                         UNITED STATES DISTRICT COURT FOR THE
 8
                           WESTERN DISTRICT OF WASHINGTON
 9                                   AT SEATTLE
10
11        UNITED STATES OF AMERICA,                     NO. MJ19-0344
12                           Plaintiff,
                                                        UNITED STATES’ SUPPLEMENTAL
13                      v.                              FILING IN SUPPORT OF MOTION
14                                                      FOR DETENTION
          PAIGE A. THOMPSON,
15                           Defendant.
16
17           The United States of America, by and through Brian T. Moran, United States
18 Attorney for the Western District of Washington, and Andrew C. Friedman and Steven T.
19 Masada, Assistant United States Attorneys for said District, files this supplemental filing
20 in support of its motion to detain Defendant Paige A. Thompson. The detention hearing
21 currently is scheduled for August 23, 2019.
22           Late yesterday afternoon, after the government had filed its reply memorandum, the
23 government was contacted by a lawyer for a bitcoin exchange (not previously involved in
24 this case). That lawyer indicated that, in September 2018, Thompson had sent an
25 employee at that company an e-mail threatening to commit suicide. The government is
26
     //
27
     //
28


      SUPPLEMENTAL FILIING IN SUPPORT OF DETENTION - 1                 UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
      United States v. Paige A. Thompson, No. MJ19-0344
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
1 filing this e-mail as Exhibit 9, attached hereto. This e-mail is relevant to issues previously
2 raised in the government’s briefing regarding Thompson’s risk of non-appearance.
3         DATED this 23rd day of August, 2019.
4
                                                     Respectfully submitted,
5
                                                     BRIAN T. MORAN
6                                                    United States Attorney
7
                                                      // s // Andrew C. Friedman
8                                                    // s // Steven T. Masada
9
                                                     ANDREW C. FRIEDMAN
10                                                   STEVEN T. MASADA
11                                                   Assistant United States Attorneys
                                                     United States Attorney’s Office
12                                                   700 Stewart Street, Suite 5220
13                                                   Seattle, Washington 98101-1271
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     SUPPLEMENTAL FILIING IN SUPPORT OF DETENTION - 2                 UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     United States v. Paige A. Thompson, No. MJ19-0344
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
1                                CERTIFICATE OF SERVICE
2         I hereby certify that on August 23, 2019, I electronically filed the foregoing with
3 the Clerk of Court using the CM/ECF system which will send notification of such filing to
4 the attorneys of record for the defendant.
5
6                                                   /s/ Anna Chang
                                                    Anna Chang, Paralegal
7
                                                    United States Attorney’s Office
8                                                   700 Stewart, Suite 5220
                                                    Seattle, Washington 98101-1271
9
                                                    Telephone: (206) 553-7970
10                                                  Facsimile: (206) 553-2502
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     SUPPLEMENTAL FILIING IN SUPPORT OF DETENTION - 3                 UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     United States v. Paige A. Thompson, No. MJ19-0344
                                                                       SEATTLE, WASHINGTON 98101
                                                                             (206) 553-7970
